Citation Nr: 1046592	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  04-05 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Evaluation of the Veteran's service-connected chronic low back 
pain with arthritis of the lumbar spine, rated as 20 percent 
disabling from March 27, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
February 1977.  He also served in the Army National Guard, which 
service included periods of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a distinction must be made between a veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  When an original rating is appealed, consideration 
must be given as to whether an increase or decrease is warranted 
at any time since the award of service connection, a practice 
known as "staged" ratings.  Id.  Inasmuch as the spine rating 
question currently under consideration was placed in appellate 
status by a notice of disagreement expressing dissatisfaction 
with an original rating, the Board has characterized that issue 
as set forth on the title page.

This claim was remanded by the Board for additional development 
in an action dated in May 2009.  The Board's remand orders having 
been complied with, the case is once again before the Board.  

The record shows that the Veteran submitted a claim for an 
increased rating for his service-connected depression.  There is 
no indication that this claim has been adjudicated by the agency 
of original jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  




FINDING OF FACT

The Veteran's service-connected low back disability has been 
evidenced by disability that equates to no worse than moderate 
limitation of motion, with flexion being no worse than 45 degrees 
as limited by pain, fatigability, weakness, lack of endurance, 
and instability/incoordination.  


CONCLUSION OF LAW

The criteria for a higher rating for the Veteran's low back 
disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §  4.71a, Diagnostic Code 5295 (2003); 38 C.F.R. §§ 4.1, 
4.10, 4.14, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5237, 5242 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in July 2003, 
October 2006, and October 2008.  Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have been 
cured by the RO's subsequent actions.  Id.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was apprised 
of the changes in the criteria for evaluating disabilities of the 
spine.  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claim.  The 
examinations collectively provided information sufficient to 
apply pertinent rating criteria.  VA has no duty to inform or 
assist that was unmet. 

II.  Background

The Veteran has been afforded numerous examinations in connection 
with this claim.  At a March 2002 examination the Veteran 
complained of constant low back pain on a daily basis that was 
made worse by sitting, standing, walking, or bending.  The 
Veteran reported that he used a cane daily.  He denied any 
related surgery, and reported that he could walk about two 
blocks, sit for about a half an hour, and stand for 10 to 15 
minutes.  He reported that he had been on Social Security 
Administration (SSA) disability for about three years because of 
his low back pain.  The examiner noted that the record showed 
that a left leg EMG done in May 2000 showed no radiculopathy or 
peripheral neuropathy.  A June MRI found a central disk bulge at 
L3-L4, with compression of the anterior epidural sac.  

Examination revealed that the Veteran's lumbar spine was normal 
in appearance.  He could flex to 50 degrees, extend to 15 
degrees, laterally bend to the right to 20 degrees, and to 18 
degrees to the left, all of which were limited by pain at the end 
of these movements.  Sensory examination was intact to light 
touch in the extremities, and deep tendon reflexes were 2+ at the 
elbows, knees, and ankles.  The examiner diagnosed chronic low 
back pain that was at least as likely as not related to a lifting 
injury reported to have happened while serving on a period of 
active duty for training with the National Guard.  

The Veteran was examined again in August 2003.  He walked into 
the examination using a cane, and had a limp when stepping on his 
left leg.  He reported that he had not had any back surgeries, 
but had been given a TENS unit for his back pain.  He again 
complained of constant low back pain, with intermittent sharp 
pains superimposed on dull aching.  

Examination revealed a loss of the usual lordosis of the lumbar 
spine.  The Veteran could flex to 50 degrees, extend to 15 
degrees, bend laterally to the right to 16 degrees, and to the 
left to 12 degrees.  All limits were imposed by pain at the end 
of the range of motion.  The examiner diagnosed, inter alia, 
chronic low back pain with lumbar degenerative arthritis, and 
opined that the Veteran's low back arthritis limited his ability 
to walk, to stand for long periods, and caused him to limit 
lifting and bending.  The examiner also stated that it would be 
inadvisable for the Veteran to do physical labor, but noted that 
he could do sedentary work if he were able to stand up or move 
around every few minutes.  

Reports of several neurology clinic visits in 2007 and 2008 
generally reported no neurological deficit, except that one 
report in December 2007 reported diminished light pinprick touch 
in the toes and ankles, which was characterized as "only limited 
sensory deficits."  A subsequent evaluation in April 2008 
reported that neurological examination did not reveal spinal cord 
or nerve root impingement.  

The report of a May 2008 MRI of the spine revealed no discrete 
bony lesions.  There was anterior bulging if the discs of L3-L4 
and L4-L5.  There were no posterior protruded disc or spinal 
canal stenosis, and no lesions of the neural foramen or nerve 
roots.  There were no intradural lesions, and no paraspinal 
abnormalities were evident.  The impression was spondylosis of 
L3-L4 and L4-L5.  

Another spine examination was conducted in November 2008.  That 
examiner summarized earlier findings.  Examination revealed that 
the Veteran's spine alignment, symmetry, and curvatures were 
normal, as were posture, gait, and symmetry and rhythm of spinal 
motion.  There was no evidence of instability.  Range of motion 
exercises revealed that the Veteran could flex to 90 degrees, 
extend to 30 degrees, laterally bend to 30 degrees bilaterally, 
and rotate to 45 degrees bilaterally, all of which were limited 
by pain at the limits of motion.  There were no postural 
abnormalities.  

Neurological examination revealed decreased sensation to pinprick 
and monofilament examination bilaterally in stocking 
distribution.  Muscle mass and strength, as well as reflexes, 
were all reported to be normal.  There were no reports of bowel 
or bladder problems.  There were no structural abnormalities in 
the lumbar spine that would suggest the presence of 
intervertebral disc syndrome (IVDS), and there was no history of 
any related surgery.  

The examiner diagnosed back strain, with no evidence, based on a 
recent MRI scan, of true arthritis, and no evidence of 
radiculopathy.  The examiner opined that it was less than likely 
as not that the Veteran's neuropathy of both lower legs was due 
to his service-connected lumbar spine condition, but rather was 
more likely related to his non-service-connected diabetes.  

The Veteran appeared at a December 2008 hearing before the 
undersigned Veterans Law Judge.  At that hearing he testified 
that his recent Compensation and Pension (C&P) examiner had not 
used a goniometer when testing range of motion, as is essentially 
required by VA regulation.  See 38 C.F.R. § 4.46.  The Board 
therefore remanded in order to afford the Veteran another 
examination, with explicit instructions that a goniometer be 
used.  

A July 2009 spine examination reported that recent x-rays had 
shown six non-rib bearing lumbar vertebrae with multilevel 
spondylosis, but no compression deformity or subluxation.  An MRI 
showed six lumbar vertebrae with no discreet bony lesions.  
Anterior bulging of the discs was shown at L3-L4 and L4-L5.  
There were no posterior protruded discs or spinal canal stenosis 
noted, no lesions of the neruoforamen or nerve root evident, and 
no intradural lesions or paraspinal abnormalities.  The 
examination, it was summarized, revealed spondylosis at L3-L4 and 
L4-L5, with anterior bulging discs.  

The Veteran reported that he had essentially daily chronic 
symptoms of back pain that radiates up into his neck at times, 
and into the left lower extremity all the way into his left foot 
and toes.  There was diffuse numbness and tingling in the left 
lower extremity in a stocking distribution.  The Veteran did not 
report any significant weakness in the lower extremities, and 
reported no particular bladder or bowel complaints.  The Veteran 
uses a cane, and indicated that he could walk maybe two blocks or 
about 10 to 15 minutes before having to stop.  He also reported 
feelings of unsteadiness related to his low back pain and left 
leg pain.  The examiner noted that the Veteran was able to 
perform activities of daily living, but could not participate in 
any significant physical recreational activities.  The Veteran 
reported that he had not worked since the mid-1990s because of 
back problems.  The Veteran indicated to his examiner that his 
back disability imposes moderate effects on his functioning.  

Examination of the Veteran revealed that his spine showed fairly 
normal symmetry in appearance, and the limbs were symmetrical 
bilaterally.  No scoliosis was evident.  Gait was erect but 
essentially nonataxic; he walked rather stiffly with a slight 
limp on the left side.  There were mild to moderate functional 
limitations with standing, walking, weightbearing, and propulsion 
noted as a result, with abnormal carriage and decreased symmetry 
and rhythm of spinal motion noted.  

Examination of the lumbar spine showed tenderness diffusely in 
the paraspinal muscles bilaterally, but seemingly more prominent 
on the left side.  Decreased lordosis was evident.   Using a 
goniometer, the examiner measured the Veteran's thoracolumbar 
flexion of 50 degrees, extension of five degrees, lateral bending 
to 10 degrees bilaterally, and rotation to 15 degrees 
bilaterally, with pain noted throughout movement in all planes.  
Repetitive motions in the thoracolumbar spine with bending and 
straightening movements caused increased pain with fatigability, 
weakness, and lack of endurance, as well as increased instability 
and incoordination after about four repetitions, resulting in a 
slight decrease in flexion to 45 degrees.  The examiner 
characterized the veterans thoracolumbar spine disability as 
being moderate in degree.  

A peripheral neural examination was essentially normal 
bilaterally in the upper and lower extremities.  There was no 
significant evidence of muscular atrophy, wasting, or rigidity.  
Muscle tone in the extremities was essentially normal.  Deep 
tendon reflexes were intact, and were 2/4 bilaterally in upper 
and lower extremities.  Sensory examination showed decreased 
pinprick and monofilament sensation diffusely in a stocking 
distribution in both lower extremities.  No specific nerve root 
was identified as a result, and no specific radiculopathy was 
evident.  The examiner noted that there was no history of IVDS in 
the Veteran.  The examiner diagnosed lumbosacral spine 
degenerative spondylosis with current chronic low back pain and 
chronic sciatica in the lower extremities, especially involving 
the left lower extremity.  

Finally, the Veteran was given a peripheral nerves examination in 
November 2009.  After an extensive examination, the examiner 
diagnosed the Veteran with peripheral sensory polyneuropathy 
involving the lower extremities bilaterally that was believed to 
be related to his non-service-connected diabetes.  The examiner 
noted that the Veteran "does seem to have sciatica pain 
involving the lower extremities bilaterally, specifically on the 
left side," notwithstanding the absence of specific evidence of 
sciatic nerve involvement or lumbosacral radiculopathy on nerve 
conduction studies.  The examiner opined that it "does seem 
reasonable" that the sciatica pain in the lower extremities is 
at least as likely as not related to the Veteran's service-
connected low back disability.  The examiner characterized the 
Veteran's sciatica pain as being mild to moderate in nature.   

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

As noted, the Court has held that an appeal from an original 
award does not raise the question of entitlement to an increased 
rating, but instead is an appeal of an original rating.  
Fenderson, supra.  Consideration must be given to whether the 
veteran deserves a higher rating at any point during the pendency 
of the claim (so-called "staged ratings").  Id.  Consequently, 
the Board will evaluate this claim from the effective date of the 
original award, March 27, 2000.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the veteran's ordinary activity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 C.F.R. § 
4.14.  Here, as noted in the foregoing background discussion, 
these regulatory provisions were taken into account in assessing 
the range of motion of the Veteran's spine disability.  

During the pendency of the Veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The veteran was 
notified of these changes in the SOC dated in January 2004.  

The first of these changes, effective September 23, 2002, involve 
only changes to the rating of intervertebral disc syndrome 
(IVDS).  While the first change became effective during the 
pendency of this claim, it is not applicable here because the 
Veteran is not service connected for IVDS; nor does the medical 
evidence show that he has IVDS.  

The second change, effective September 26, 2003, renumbered all 
of the spine diagnostic codes, and provides for the evaluation of 
all spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine.  Because this second change 
became effective during the pendency of the claim, the Board must 
determine whether the revised version is more favorable to the 
Veteran.  See VAOPGCPREC 7-2003.  However, even if the Board 
finds the revised version more favorable, the reach of the new 
criteria can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000.  

Under the old rating criteria, the veteran's lumbosacral strain 
disability was rated utilizing Diagnostic Code 5295, lumbosacral 
strain.  38 C.F.R. § 4.71a (2002).  Under Diagnostic Code 5295, a 
zero percent (non-compensable) evaluation is for application when 
there are slight subjective symptoms only.  A 10 percent 
evaluation is for application when there is characteristic pain 
on motion.  A 20 percent evaluation is for application when there 
is muscle spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  A 40 percent 
evaluation, the highest rating available under Diagnostic Code 
5295, is for application when there are severe symptoms, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in the 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  

As noted above, the Veteran was originally awarded a 20 percent 
rating for his back disability, and remains at 20 percent.  In 
order to warrant a higher, 40 percent, rating under the old 
criteria, it would have to be shown that the Veteran's spine 
disability is severe in nature, as evidenced by listing of the 
whole spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing position, 
loss of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.  Here, the medical 
evidence does not show that the criteria for the 40 percent 
rating under the old criteria are met.  

Generally, the Veteran's examiners have characterized the 
Veteran's back disability as moderate in degree.  Indeed, at his 
most recent examination in July 2009 the Veteran himself 
indicated that his back disability imposes moderate effects on 
his functioning.  Moreover, there is no evidence of listing of 
the spine, positive Goldthwaite's sign, marked limitation in 
forward bending, osteo-arthritic changes, or narrowing or 
irregularity of joint space.  In light of the foregoing, the 
Board finds that, under the old rating criteria, an award greater 
than the presently assigned 20 percent is not warranted.  

As for limitation of motion, the old criteria provided for a 20 
percent rating when limitation was moderate.  A 40 percent rating 
was assignable for severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  As noted by the evidence 
described above, there has been no suggestion by competent 
objective evidence that his limitation was severe in nature, or 
that the functional effects of problems such as pain were 
tantamount to severe limitation of motion.

Under the new rating criteria, disabilities of the spine are 
evaluated utilizing a General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a.  The General Rating 
Formula is for use with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A note calls 
for evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  

Under the new General Rating Formula, a 10 percent evaluation is 
for application with forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  

A 20 percent evaluation is for application with forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle spasm 
or guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 40 percent evaluation is for application when there is forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is for application when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is for application when there is unfavorable ankylosis 
of the entire spine.  

Thus, utilizing the current rating criteria, in order to warrant 
a rating higher than the currently assigned 20 percent, there 
must be medical evidence of forward flexion of the thoracolumbar 
spine of 30 degrees or less, unfavorable ankylosis of the entire 
thoracolumbar spine, or unfavorable ankylosis of the entire 
spine.  Because no such problem is present, even when the 
examiner accounted for pain with repetitive testing, a higher 
rating is not warranted.  Moreover, the Board notes that there is 
no evidence of any associated objective neurologic abnormalities 
such as bowel or bladder impairment that would warrant a separate 
rating under an appropriate diagnostic code.  

The Board recognizes that the July 2009 spine examination report 
diagnosed chronic sciatica in the lower extremities, especially 
involving the left lower extremity, but also noted that there was 
no specific root involvement, and no specific radiculopathy 
evident.  The Board also recognizes that the November 2009 
peripheral nerves examiner noted this finding from the July 
examination, and characterized it as "apparent sciatica pain" 
(emphasis added).  While this examiner went on to conclude that 
the Veteran "does seem to have" (emphasis added) sciatica pain 
that is related to his low back disability and pain, this does 
not meet the criteria for evaluation of an associated objective 
neurologic abnormality because there is no objective evidence of 
a source of the Veteran's sciatica pain, as might be the case if 
there were evidence of root involvement, etc.  Moreover, as noted 
above, under the current rating criteria, the General Rating 
Formula is for use "with or without symptoms such as pain 
(whether or not it radiates)."  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (emphasis 
added).  

In sum, the evidence does not show that a rating higher than the 
presently assigned 20 percent is warranted under either the old 
or the new rating criteria.  

The rating schedule is intended to compensate for average 
impairments in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155, 38 C.F.R. § 
3.321(b).  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  38 C.F.R. § 4.1.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits, or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  

The Board finds, however, that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  The current evidence of record does not 
demonstrate that the Veteran's service-connected low back 
disability has resulted in frequent periods of hospitalization or 
in marked interference with employment due exclusively to this 
service-connected disability.  Id.  As noted above, the opinion 
of most of the medical examiners has been that the Veteran's 
disability is mild to moderate, or moderate, in degree, and one 
noted that the Veteran is capable of sedentary employment.  

As noted, the Veteran has been receiving Social Security 
Disability payments since 1997 because of what SSA described as 
osteoarthritis.  However, the Board notes that SSA's criteria for 
determining employability are significantly different than VA's 
criteria.  

It is undisputed that the veteran's lumbosacral strain disability 
may have an adverse effect on employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  In a recent decision, the Court cited with 
approval an opinion by the VA General Council Opinion that states 
that, if the criteria found in the rating schedule reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.   Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  As can be seen, the medical evidence shows 
that the rating criteria for the Veteran's service-connected back 
disability reasonably describe the claimant's current disability 
level and symptomatology under both the old and the new rating 
criteria.  Accordingly, the Board finds that the veteran's 
disability picture is contemplated by the rating schedule, that 
the assigned schedular evaluation is therefore adequate, and that 
consequently a remand to the RO for referral of this issue to the 
VA Central Office for consideration of an extraschedular 
evaluation is not required.  Id.  


ORDER

A rating in excess of 20 percent from March 27, 2000, for a low 
back disability is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


